DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-8 are currently pending in this US patent application and were examined on their merits.

Priority
Acknowledgment is made of Applicant's claim for foreign priority based on an application filed in Korea on 12/11/2018. It is noted, however, that Applicant has not filed a certified copy of the KR 10-2018-0159312 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to for containing color. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Interpretation
	Claim 5 recites a device and also recites “and the cells [pass] through the opening in a moving direction of a piston of the syringe fastened to the syringe coupling member to move to the microstructure,” which represents method language. The performance of a method step cannot occur in a claim directed to a device. As such, the phrase “the cells [pass] through the opening in a moving direction of a piston of the syringe fastened to the syringe coupling member to move to the microstructure” in claim 5 will not receive patentable weight because it represents a method step that does not limit the structure of the claimed device.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:

Claim 1 recites a “cell mounding module portion” in line 10. It appears that this limitation should read “cell mounting module portion”.

Claim 5 recites “the cells passes through” in line 3. This limitation should read “the cells pass through”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The terms “small” in claim 2 and “high” in claim 6 are relative terms that render the claims indefinite. The terms “small” and “high” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What would constitute a “small size” or “small capacity” as recited in claim 2, and what constitutes the boundary across which a size or capacity would no longer be considered “small”? Similarly, what would constitute a “high concentration” as recited in claim 6, and what constitutes the boundary across which a concentration would no longer be considered “high”? As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claims 2 and 6, rendering them indefinite. Therefore, claims 2 and 6 are rejected under 35 U.S.C. 112(b).

Claim 5 recites the limitation "the syringe" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 5 depends, recites a syringe coupling member but does not recite a syringe. As such, it is unclear to which syringe “the syringe” of claim 5 is intended to refer. Accordingly, one of ordinary skill in the art would be unable to determine the metes and bounds of claim 5, rendering it indefinite. Therefore, claim 5 is rejected under 35 U.S.C. 112(b).

In the interest of compact prosecution, the Examiner has interpreted the “small size” and “small capacity” of claim 2 to be any size and capacity. The Examiner has interpreted claim 5 to further recite that a syringe is coupled to the syringe coupling member of claim 1. The Examiner has interpreted the “high concentration” of claim 6 to be any concentration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent application 2015/0079584 filed by Gevaert et al., published 03/19/2015.

Gevaert teaches three-dimensional cell culture systems (see entire document, including page 1, paragraph 0002). The culture systems involve multiple culture chambers arranged atop one another, each with an inlet, an outlet, and an interior volume in which cells are cultured (page 1, paragraph 0010; Figures 2 and 4; reads on claim 1 [“…a body portion having a container form of which upper and lower portions are opened and an inside is empty…a cell accommodating portion which is installed in the body portion and accommodates cells injected through the opened upper portion of the body portion”] and claim 8; the Examiner notes that the ports on the top chamber of Figure 4 can be interpreted as an “opened upper portion” and the ports on the bottom chamber of Figure 4 can be interpreted as a “lower portion” that is “opened”; the interior volume can be interpreted as a “cell accommodating portion…installed in the body portion” and would be empty if cells were not contained within it; the Examiner further notes that the culture chamber of Gevaert, like any culture chamber, is capable of having stem cells placed within it as recited in claim 8 and that claim 8 does not require the actual presence of stem cells within the device). The respective culture chambers are separated by semipermeable membranes (page 2, paragraph 0011; reads on claim 1 [“…a cell mounting module portion which is installed below the cell accommodating portion”]; the Examiner notes that the membrane at the bottom of a culture chamber of Gevaert is “below” the remainder of the culture chamber, which can be interpreted as a cell accommodating portion). 
The culture chambers can include cellular anchorages in the form of multiple discrete scaffolds that are maintained within the culture chamber through utilization of a retaining mesh (page 2, paragraph 0012; see also Figure 4, which depicts the multiple discrete scaffolds; reads on claim 1 [“…and includes a microstructure for mounting the cells accommodated in the cell accommodating portion”] and claims 3 and 5-6; the Examiner notes that any spaces between the discrete scaffolds can be interpreted as “fluid channels” and “fluid valve channels” that are “configured by patterning based on a microfluid control” because the claims and disclosure do not require any specific structure to the “fluid channels” or “fluid valve channels” or limit the “patterning” or “microfluid control” in any way; the Examiner further notes that the inlet port of the middle culture chamber of Figure 4 has an “inclined surface” that would collect cells injected into the inlet port and that the connection of that port with the bottom of the culture chamber represents an “opening…through which the cells may pass”; the Examiner further notes that the semipermeable membranes separating the culture chambers and the retaining meshes can all be interpreted as “filter members” as recited in claim 6 that filter the cells and, by preventing them from leaving the culture chamber, effectively concentrate the cells and enhance the cell mounting efficiency). In specific embodiments, the inlet 8 and outlet 9 ports are closed with stopcock valves (page 8, paragraph 0077; reads on claim 1 [“…a cap portion which includes an upper cap and a lower cap coupled to opened upper and lower ends of the upper and lower portions of the body portion to be opened and closed, respectively”]; the Examiner notes that stopcocks, which can be opened and closed to allow or prevent flow through the inlet/outlet ports of Gevaert, can be interpreted as “cap portions”; the Examiner further notes that stopcocks on the upper inlet/outlet of the ports of Figure 4 would constitute “upper caps” and stopcocks on the lower inlet/outlet of the ports of Figure 4 would constitute “lower caps”). In a specific embodiment, cells are loaded into the culture chambers by manual syringe perfusion through the culture chamber by standard luer connectors in the integrated inlet and outlet ports (page 14, paragraph 0125; reads on claim 1 [“…a syringe coupling member formed at a center of the lower cap”]; the Examiner notes that, to add cells into the lower culture chamber through manual syringe perfusion, the syringe must be coupled to the inlet port on the lower culture chamber, which can be interpreted as “a center of the lower cap”). In specific embodiments, the culture chamber can be cylindrical in shape (page 5, paragraph 0058; reads on claim 2; see the Examiner’s interpretation of claim 2 above under Claim Rejections – 35 USC 112). In specific embodiments, an air filter is used for gas exchange into the culture chamber (page 9, paragraph 0080; reads on claim 7).

Therefore, claims 1-3 and 5-8 are anticipated by Gevaert and are rejected under 35 U.S.C. 102(a)(1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application 2015/0079584 filed by Gevaert et al., published 03/19/2015, in view of D’Amora et al., Bioactive Materials 2: 138-145 (25 April 2017).

As discussed above, claims 1-3 and 5-8 are anticipated by Gevaert. In addition, Gevaert teaches that the culture chamber can include a cellular anchorage in the form or a single continuous scaffold (page 2, paragraph 0012), that mesenchymal stem cells can be cultured in the culture chambers (page 4, paragraph 0050), and that exemplary scaffold materials include polycaprolactone (page 6, paragraph 0067). However, Gevaert does not teach that the scaffold has a form in which nanomagnetic particles are attached onto the surface as recited in instant claim 4.

D’Amora teaches the effects of magnetic fields on mesenchymal stem cells (see entire document, including page 138, abstract). Nanocomposite pellets consisting of polycaprolactone loaded with iron hydroxyapatite nanoparticles were used to manufacture 3D cylindrical scaffolds (page 140, left column, paragraphs 1-2 and Figure 1; cf. claim 4; the Examiner notes that polycaprolactone is a biodegradable polymer, that the scaffold depicted by D’Amora is porous, and that the scaffold would intrinsically have at least one iron hydroxyapatite nanoparticle on the surface). The magnetic stimulation resulted in a higher number of cells that adhered to the scaffolds and in better spreading on the scaffolds (page 144, paragraph 4).

While Gevaert does not explicitly teach culturing MSCs on a continuous polycaprolactone scaffold in the culture chamber, it would have been obvious to do so because Gevaert suggests all of these elements. While Gevaert does not teach that the continuous polycaprolactone scaffold is porous and contains magnetic particles as recited in claim 4, it would have been obvious to one of ordinary skill in the art to do so because D’Amora teaches that culturing MSCs on a porous scaffold containing iron hydroxyapatite and exposing the culture to a magnetic field results in the improved adhesion of the cells to and spreading of the cells on the scaffold. One of ordinary skill in the art would have a reasonable expectation that using the PCL/FeHA scaffold of D’Amora as the PCL-containing scaffold of Gevaert and culturing MSCs in the presence of the magnetic field of D’Amora would successfully result in the improved adhesion of the cells to and spreading of the cells on the scaffold in the chamber of Gevaert.
Therefore, claims 1-8 are rendered obvious by Gevaert in view of D’Amora and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        09/09/2022